Citation Nr: 1731718	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for enlarged right testicle and right epididymis.

2.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Frank Udinson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active duty service from December 1978 to January 1979.  He had additional periods of service in the National Guard, including a period of active duty training (ACDUTRA) from September 1974 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Philadelphia, Pennsylvania which declined to reopen the previously denied claim of service connection for enlarged right testicle and right epididymis and a July 2006 decisional letter in which the RO denied entitlement to non-service-connected disability pension benefits.  Jurisdiction of the claims file resides with the RO in Wilmington, Delaware.

In a December 2011 Board decision by another Veterans Law Judge (VLJ), the matter of service connection for enlarged right testicle and right epididymis was reopened and both claims on appeal were remanded for additional development.  

In September 2014, a Board hearing was held before the undersigned VLJ.  A transcript of this hearing is of record.

The appeal was remanded in January 2015 for additional development.  

In August 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is also of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Board regrets further delay, a remand is necessary to ensure compliance with the instructions in the January 2015 Board remand.

Under 38 U.S.C.A. § 1111 (except for disability noted on service entrance), the Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment (which can only be rebutted by clear and unmistakable evidence).  A history of a pre-service injury, of itself, is not a notation of a disability on service entry, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  If the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability manifested in service was aggravated by service.  This presumption can be rebutted only by clear and unmistakable evidence of non-aggravation.

Review of the record shows that, in May 1978, prior to the Veteran's second period of service, he sought VA treatment for complaints of lower abdominal pain, observation was "right testicle sore, is larger in size and tender."  The diagnosis was questionable epididymitis and the Veteran was referred to the genitourinary clinic.  He sought treatment for similar complaints the following week, when "possible hernia" was noted.  The Veteran's service treatment records (STRs) include a December 1978 Medical Condition-Physical Profile Record which notes a diagnosis of tender enlarged right testicle and shows the Veteran was "medically qualified for duty with temporary limitations."  A January 1979 DA Form 4707, Entrance Physical Standards Board Proceeding, notes that the Veteran was in good health until about 3-4 months prior to entering service, when an injury while on a civilian job resulted in testicular pain.  It is also noted that, on release from his prior service (in February 1975), he had no problems with his testicle.  Examination showed "an enlarged, tender right testicle and right epididymitis.  There was no hernia."  The diagnosis was "[e]nlarged right testicle. LD EPTS. [line of duty existed prior to service.]"  It was determined that the Veteran was unfit for enlistment, undiagnosed enlargement or mass of testicle or epididymis, and should be separated from the service.  He was medically cleared for separation and referred to have follow-up by a urologist outside of the Army.  As such, there is evidence of a preexisting injury.  His January 1979 separation examination report shows clinically normal genitourinary system and he indicated that he was in "good health."  However, the Veteran has testified that he experienced genitourinary symptoms in service which have continued to the present (a matter on which the Veteran is competent to testify). 

The January 2015 Board remand ordered an examination of the Veteran, with the examiner asked (in light of the standard of proof that must be applied in this case) to provide an opinion as to: a) "Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a right testicle disability prior to his period of active service (December 1978 to January 1979)?," b) "If it is clear and unmistakable that the Veteran had a right testicle disability prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that any pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?" and c) "If it is clear and unmistakable that the Veteran had a right testicle disability prior to service, and it is at least as likely as not that the pre-existing disease underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity during service was due to the natural progress of the disease/injury?"  

On December 2015 VA Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ), the diagnoses were erectile dysfunction and cysts, right epididymis.  Regarding aggravation, the examiner opined that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The explanation of rationale for this opinion was that "[t]here is no compelling evidence that the bilateral testicular condition, which clearly and unmistakably existed before the service activation was aggravated beyond its natural progression by an illness, injury, or event."  

This opinion is incomplete and not responsive to the January 2015 Board remand.  Specifically, while the opinion states that the Veteran's preexisting condition was not clearly and unmistakably aggravated beyond its natural progression in service, the explanation of rationale notes that there is "no compelling evidence" that the condition was aggravated beyond its natural progression by service.  In preparing the opinion, the examiner used the incorrect legal standard (i.e., no compelling evidence), rather than the "at least as likely as not (i.e., is it 50 percent or more probable) that any pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty" as instructed in the January 2015 Board remand.  As such, the question of whether there is clear and unmistakable evidence of non-aggravation of any pre-existing right testicular disability remains unresolved.  Accordingly, this matter must be remanded, once again, for an addendum opinion.

Regarding the claim of entitlement to nonservice-connected pension benefits, as noted in the January 2015 Board remand, the question that must be answered is whether the Veteran meets the threshold service requirement for basic eligibility.  As noted above, the Veteran had a period of active duty service from December 1978 through January 1979 and a period of ACDUTRA from September 1974 to February 1975.  His period of ACDUTRA is not qualifying service unless or until it is shown that he "was disabled . . . from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If he is shown to have acquired a right testicle disability during his period of ACDUTRA, then that period of ACDUTRA becomes active military service, which may which may impact his eligibility for pension as it exceeded 90 days and was during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Accordingly, the claim seeking basic eligibility for nonservice-connected pension benefits must be deferred until the issue of service connection for a right testicle disability is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of any (and all) updated clinical records of any relevant VA and/or private treatment.

2.  After completion of items 1, above, the AOJ must contact the VA examiner who examined the Veteran in December 2015 in connection with his claim for service connection for a right testicle disability and request that he provide a supplemental medical opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The claims file should be made available to and reviewed by the examiner.  As the December 2015 opinion found that the Veteran's right testicle disability clearly and unmistakably existed prior to service, the examiner must address the following:

(a)  Is it at least as likely as not (i.e., is it 50 percent or more probable) that any pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?  Please consider, and discuss as necessary, the December 1978 STR which shows the Veteran was cleared for separation as a result of his enlarged right testicle with reported testicular injury three to four months prior.

(b)  If it is at least as likely as not that the pre-existing disease underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity during service was due to the natural progress of the disease/injury?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The AOJ should then review the record and re-adjudicate the claims.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

